ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
| Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint petition for consent discipline in which respondent acknowledges that he practiced law while ineligible to do so and failed to cooperate with the ODC in its investigation. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Derrick Damond Jones, Louisiana Bar Roll number 28298, be suspended from the practice of law for a period of six months, which suspension commences from the effective date of this order.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty *584days from the date of finality of this court’s judgment until paid.